Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to error correction in a memory device.
The claimed invention (claim 1 as representative of the independent claims) teach in part:
“…performing error correction of reads of a non-volatile solid state storage; 
forwarding error information, based at least in part on the error correction, from a controller for the non-volatile solid-state storage to a storage node of a storage cluster; 
and 
in the storage cluster, characterizing the non-volatile solid state storage by combining the error information and further error information forwarded at differing time points from the controller for the non-volatile solid state storage.”
The prior arts of record (Grube et al. U.S. Patent 8,762,793 as an example of such prior arts) teach a memory control module that selects one or more of the memories to produce selected memories to store the slices based on one or more of a vault identifier, a user identifier, a data identifier, a current allocation of memories to vaults, memory status, a memory age indicator, an error message, a memory performance history record, and a storage requirement. However the prior arts fail to teach the claimed specifics of:
“…forwarding error information, based at least in part on the error correction, from a controller for the non-volatile solid-state storage to a storage node of a storage cluster; 
and 
in the storage cluster, characterizing the non-volatile solid state storage by combining the error information and further error information forwarded at differing time points from the controller for the non-volatile solid state storage.”

.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111